Gould, Associate Justice.
This cause was removed from a justice’s court by certiorari to the District Court, from which it has been brought to this court by appeal.
In accordance with the provisions of the statute and former decisions the motion to dismiss for want of jurisdiction is sustained. (Pas. Dig., arts. 6349-6353; Nich*422ols v. Page, 34 Tex., 333; Peterson v. Johnson, 87 Tex., 436; Robertson & Beck v. Lackey, 36 Tex., 154.)
Dismissed.
Justice Moore, dissenting.
[Chief Justice Roberts did not sit in this case.]